Citation Nr: 1623533	
Decision Date: 06/13/16    Archive Date: 06/29/16

DOCKET NO.  06-27 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for benign prostatic hyperplasia.

2.  Entitlement to service connection for hypertension, to include as due to benign prostatic hyperplasia.


REPRESENTATION

Veteran represented by:	Eric L. Worsham, Attorney


WITNESS AT HEARINGS ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1969 to February 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.

In February 2011, the Veteran testified at a hearing before a Veterans Law Judge (VLJ).  The Veteran was later informed that the VLJ who presided over the February 2011 hearing was no longer employed by the Board and VA offered him the opportunity to present testimony at a new hearing.  The Veteran presented testimony before the undersigned VLJ at a January 2015 videoconference hearing.  Transcripts of the hearings have been associated with the record.

The record before the Board consists of electronic records within the Veterans Benefits Management System (VBMS) and Virtual VA.

The Board notes that the Veteran has filed a notice of disagreement with regard to a July 2015 RO decision denying entitlement to a total disability rating for compensation purposes based on individual unemployability, assigning initial ratings for ischemic heart disease and residuals of prostate cancer, and assigning an effective date for service connection for residuals of prostate cancer.  While the Board is cognizant of Manlincon v. West, 12 Vet. App. 238 (1999), in the current case, unlike in Manlincon, the RO has fully acknowledged the notice of disagreement and is currently processing the notice of disagreement.  As such, no action will be taken by the Board at this time, and those issues will be the subject of a later Board decision, if ultimately necessary.

Similarly, the Veteran is appealing a determination by the RO in Milwaukee, Wisconsin concerning his request for a waiver of an overpayment of pension benefits.  That matter is still being considered by the Milwaukee RO.


REMAND

The Veteran's claim was last remanded in May 2015 to obtain new VA medical opinions regarding the etiology of his benign prostatic hyperplasia (BPH) and hypertension, in compliance with the Board's previous May 2012 remand directives.  Although the Board regrets the further delay, an additional remand is required.

Initially, with regard to the claim for entitlement to service connection for hypertension, the Veteran indicated at his April 2009 VA examination that he was first diagnosed with hypertension by VA doctors in 1993 and at his February 2011 Board hearing he stated he believed he was diagnosed with hypertension by VA doctors in 1994.  The earliest VA treatment records of record are dated in October 1997; these records document that the Veteran had a history of hypertension and that it was recommended he continue taking medication.  As there are no treatment records associated with the record dated prior to October 1997, and the Veteran has indicated he sought treatment with and received a diagnosis by VA doctors as early as 1993, a remand is required to obtain any outstanding VA treatment records.  Following receipt of those outstanding records, new VA medical opinions regarding the etiology of the Veteran's hypertension must be obtained.

With regard to the claim for entitlement to service connection for BPH, the May 2015 Board remand directives instructed the RO or Appeals Management Center (AMC) to obtain VA medical opinions addressing (1) whether it is at least as likely as not that the Veteran's BPH originated during service or is etiologically related to service, and (2) whether it is at least as likely as not that the hematuria noted on the Veteran's separation examination or any other urological complaints during service represented early manifestations of BPH.  Neither opinion was obtained while the claim was in remand status, and therefore, an additional remand is required.  Moreover, given that the RO granted service connection for residuals of prostate cancer in July 2015, the Board finds an opinion regarding whether the Veteran's BPH is due to his now service-connected residuals of prostate cancer is also required.

Accordingly, the case is REMANDED to the RO or the AMC in Washington, D.C. for the following actions:

1.  The RO or AMC should undertake appropriate development to obtain any outstanding medical records pertinent to the Veteran's claims.  

Specifically, the RO or AMC should obtain all available VA treatment records dated prior to October 1997 and dated from March 2015 to the present.  If the RO or AMC determines that any of those records do not exist or that further attempts to obtain any records would be futile, the Veteran and his representative must be informed of such in accordance with VA regulation.  See 38 C.F.R. § 3.159(e) (2015).

2.  Once the record is developed to the extent possible, all pertinent evidence of record must be made available to and reviewed by a physician with sufficient expertise to determine the etiology of the Veteran's BPH.

Based on a review of the evidence of record, the physician should provide opinions concerning the following:

* Whether it is at least as likely as not (50 percent probability or higher) that the Veteran's currently diagnosed BPH originated during active duty service or is otherwise etiologically related to his active duty service.

* Whether it is at least as likely as not (50 percent probability or higher) that the Veteran's currently diagnosed BPH was caused by or permanently worsened by his service-connected residuals of prostate cancer.

In rendering these opinions, the physician must specifically address and take into consideration:

* Hematuria noted at the time of the Veteran's separation from service or any other urological complaints during service and whether they represented early manifestations of the subsequently diagnosed BPH; and

* An October 2008 statement from the Veteran's representative, to include any articles referenced therein suggesting potential relationships between urethritis syndromes, prostatitis, BPH, and prostate cancer.

The supporting rationale for all opinions expressed must be provided.  If the physician is unable to provide any required opinion, the he or she should explain why.  If the physician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician should identify the additional information that is needed.  

Another examination of the Veteran should only be performed if deemed necessary by the physician providing the opinions.

3.  If, and only if, pertinent VA treatment records prior to October 1997 are obtained, those records must be made available to and reviewed by the VA healthcare professional who provided the October 2015 medical opinions regarding the Veteran's hypertension. 

Based on a review of the evidence of record, the VA healthcare professional must state:

* Whether it is at least as likely as not (50 percent probability or higher) that the Veteran's hypertension originated during or is otherwise etiologically related to his active duty service, to include his exposure to herbicides in service.

* Whether it is at least as likely as not (50 percent probability or higher) that the Veteran's hypertension was caused or permanently worsened by his BPH.  In rendering this opinion, the VA healthcare professional must specifically take into consideration the October 2008 statement from the Veteran's representative, to include any articles referenced therein suggesting a correlation between hypertension and BPH.

* Whether it is at least as likely as not (50 percent probability or higher) that the Veteran's hypertension was caused or permanently worsened by any service-connected disability, to include (a) diabetes mellitus, type II; (b) diabetic peripheral neuropathy of the lower extremities; (c) residuals of prostate cancer; or (d) ischemic heart disease.

The supporting rationale for all opinions expressed must be provided.  If the VA healthcare professional is unable to provide any required opinion, the healthcare professional must explain why the opinion could not be provided.  If the healthcare professional cannot provide an opinion without resorting to mere speculation, healthcare professional shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

If the VA healthcare professional who provided the October 2015 medical opinions is unavailable, all pertinent evidence of record must be made available to and reviewed by another healthcare professional with the appropriate expertise, who should provide the requested medical opinions.  Another examination of the Veteran should only be performed if deemed necessary by the healthcare professional providing the opinions.

4.  If it is determined that a new examination of the Veteran is required, the RO or AMC must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of his claims and that the consequences for failure to report for a VA examination without good cause may include denial of a claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation showing that he was properly notified of the examination must be associated with the record.

5.  The RO or AMC should also undertake any other development it deems to be warranted.

6.  Then, the RO or AMC should readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

